Citation Nr: 0616014	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative right 
carpal tunnel syndrome residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1999 to April 
1999 and from July 2001 to October 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic right shoulder disorder to 
include pain, a chronic cervical spine disorder to include 
neck pain, and chronic post-operative right carpal tunnel 
syndrome residuals.  In April 2004, the RO granted service 
connection for both a chronic cervical spine disorder and a 
chronic right shoulder disorder and characterized the 
veteran's service-connected disability as chronic C5 
radiculopathy.  

For the reasons and bases addressed below, service connection 
for chronic post-operative right carpal tunnel syndrome 
residuals is DENIED.  


FINDINGS OF FACT

1.  Right carpal tunnel syndrome has not been objectively 
shown to have originated during the veteran's initial period 
of active service.  

2.  In April 2000, the veteran was diagnosed with right 
carpal tunnel syndrome and underwent a May 2000 right carpal 
tunnel ligament surgical release.  

3.  The veteran's pre-existing post-operative right carpal 
tunnel syndrome residuals have not been objectively shown to 
have increased in severity during her second period of active 
service.  


CONCLUSION OF LAW

Post-operative right carpal tunnel syndrome residuals were 
not incurred in or 


aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1111, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a), (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
May 2002, September 2002, and October 2002 which informed her 
of the evidence generally needed to support a claim of 
entitlement to service connection; what actions she needed to 
undertake; how the VA would assist her in developing her 
claims; and to submit any relevant evidence in her 
possession.  The VCAA notices were issued prior to the 
December 2002 rating decision from which the instant appeal 
arises.  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant 
v. Principi, 17 Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2005).  

The veteran had two periods of wartime service.  The 
veteran's service medical records arising from her initial 
period of active service from February 1999 to April 1999 do 
not refer to right carpal tunnel syndrome.  

An April 2000 treatment record from Michael A. Wasylik, M.D., 
conveys that "nerve studies" revealed findings consistent 
with mild right carpal tunnel syndrome.  A May 2000 operative 
report from Dr. Wasylik indicates that the veteran underwent 
a right carpel tunnel ligament surgical release.  

The veteran's service medical records arising from her second 
period of active service from July 2001 to September 2001 
note her history of right carpal tunnel syndrome.  At her May 
2001 pre-induction orthopedic evaluation, the veteran 
presented a history of right carpal tunnel syndrome and 
associated carpal tunnel syndrome release surgery.  She 
denied any chronic right carpal tunnel syndrome 
symptomatology.  The examiner commented that the veteran's 
right carpal tunnel syndrome was "completely resolved."  An 
impression of "[status post right] carpal tunnel surgery, 
without median nerve neuropathy signs or sequelae" was 
advanced.  The remainder of the veteran's service medical 
records do not refer to her post-operative right carpal 
tunnel syndrome residuals.  

At a Match 2004 VA examination for compensation purposes, the 
veteran complained of intermittent right hand paresthesia.  
She presented a history of a prior right carpal tunnel 
syndrome surgical release.  Contemporaneous right upper 
extremity electromyographic studies were reported to reveal 
finding consistent with chronic C5 radiculopathy and no other 
abnormalities.  Contemporaneous right upper extremity nerve 
conduction studies were reported to be normal.  An impression 
of "persistent pain in the right wrist, right carpal tunnel 
syndrome, status post surgical release" was advanced.  The 
VA examiner commented that "the right carpal tunnel syndrome 
is not related to the February 1999 service-connected 
injury."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran advances that she sustained right carpal tunnel 
syndrome as the result of her February 1999 inservice 
cervical spine/right upper extremity injury.  Right carpal 
tunnel syndrome was not objectively shown during the 
veteran's initial period of active service.  A VA examiner 
has specifically determined that the veteran's right carpal 
tunnel syndrome is not etiologically related to her inservice 
injury.  

Following her discharge from her first period of active 
service, the veteran was diagnosed with right carpal tunnel 
syndrome in April 2000 and underwent a May 2000 right carpal 
tunnel ligament release.  Therefore, the Board finds that the 
veteran is not entitled to the presumption of soundness as 
her post-operative right carpal tunnel syndrome residuals 
were noted on the report of her May 2001 physical examination 
for service entrance.  Therefore, it is necessary to 
determine whether the disability increased in severity during 
active service.  At her May 2001 physical examination for 
service entrance, the veteran's post-operative right carpal 
tunnel syndrome residuals were found to be asymptomatic.  The 
service medical records associated with the veteran's period 
of active service from July 2001 to September 2001 reflect no 
complaint of or treatment for her post-operative right carpal 
tunnel syndrome residuals.  As there is no objective evidence 
of an inservice increase in the severity of the veteran's 
post-operative right carpal tunnel syndrome residuals, the 
Board concludes that she is not entitled to the presumption 
of aggravation.  

The veteran's claim is supported solely by her own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence that either 
right carpal tunnel syndrome originated during the veteran's 
initial period of active service or her post-operative right 
carpal tunnel syndrome residuals increased in severity during 
her second period of active service, the Board finds that a 
preponderance of the evidence is against service connection 
for post-operative right carpal tunnel syndrome residuals.  


ORDER

Service connection for post-operative right carpal tunnel 
syndrome residuals is denied.   



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


